       7:20-cv-01891-TMC           Date Filed 05/18/20      Entry Number 1         Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                    SPARTANBURG DIVISION

 CLYDE SULLIVAN, Individually and for                Case No. ___________________
 Others Similarly Situated,

                  Plaintiffs,
 v.                                                  Jury Trial Demanded

 HKA ENTERPRISES, LLC,
                                                     FLSA Collective Action
                  Defendant.


                     ORIGINAL COLLECTIVE ACTION COMPLAINT

                                              SUMMARY

       1.      HKA Enterprises, LLC (HKA) failed to pay Clyde Sullivan (Sullivan), and other

workers like him, overtime as required by the Fair Labor Standards Act (FLSA).

       2.      Instead, HKA pays Sullivan, and other workers like him, the same hourly rate for

all hours worked, including those in excess of 40 in a workweek.

       3.      Sullivan brings this collective action to recover unpaid overtime and other damages.

                                     JURISDICTION AND VENUE

       4.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial portion of the events giving rise to this action occurred in this District.

       6.      HKA is headquartered in this District in Duncan, South Carolina.

                                            THE PARTIES

       7.      Sullivan was an hourly employee of HKA.

       8.      Sullivan worked for HKA from approximately 2016 until July 2019.
      7:20-cv-01891-TMC          Date Filed 05/18/20      Entry Number 1       Page 2 of 7




       9.      His consent to be a party plaintiff is attached as Exhibit A.

       10.     Sullivan brings this action on behalf of himself and other similarly situated workers

who were paid by HKA’s “straight time for overtime” system.

       11.     The class of similarly situated employees sought to be certified as a collective

action under the FLSA is defined as:

       All hourly employees of HKA during the past 3 years who were paid straight
       time for overtime (the “Straight Time Workers”).

       12.     Sullivan seeks conditional and final certification of the Straight Time Workers in

this collective action under 29 U.S.C. § 216(b).

       13.     HKA is a company doing business throughout the United States. HKA may be

served by serving its registered agent: Marvin Anderson, 337 Spartangreen Boulevard,

Duncan, South Carolina, 29334.

                                 COVERAGE UNDER THE FLSA

       14.     At all relevant times, HKA was an employer within the meaning of Section 3(d) of

the FLSA, 29 U.S.C. § 203(d).

       15.     At all relevant times, HKA was an enterprise within the meaning of Section 3(r) of

the FLSA, 29 U.S.C. § 203(r).

       16.     At all relevant times, HKA was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C.

§ 203(s)(1), because it had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials – such as

tools, cell phones, and personal protective equipment - that have been moved in or produced for

commerce.




                                                   2
      7:20-cv-01891-TMC         Date Filed 05/18/20      Entry Number 1       Page 3 of 7




       17.     At all relevant times, HKA had an annual gross volume of sales made in excess of

$1,000,000.

       18.     At all relevant times, Sullivan and the Straight Time Workers (defined above) were

engaged in commerce or in the production of goods for commerce.

                                           THE FACTS

       19.     HKA provides staffing services for the aerospace and defense, architecture and

engineering, automotive, construction, information technology, manufacturing, pharmaceutical,

and shipbuilding industries.

       20.     Sullivan worked for HKA from approximately 2016 until July 2019.

       21.     Sullivan performed work for HKA’s customers at the W.S. Lee Station in Belton,

South Carolina and the Combined Heat and Power Plant in Clemson, South Carolina.

       22.     Sullivan was a Construction Manager for HKA.

       23.     As a Construction Manager, Sullivan monitored the work performed by contractors

to ensure it adhered to the safety requirements and job specifications of HKA and its customer(s).

       24.     Sullivan reported the hours he works to HKA on a regular basis.

       25.     Sullivan was not guaranteed a salary.

       26.     If Sullivan worked fewer than 40 hours in a week, he is only paid for the hours

worked.

       27.     Sullivan regularly worked over 40 hours in a week.

       28.     Although he often worked 60 to 70 hours per workweek, HKA never paid Sullivan

any overtime but, rather, paid him straight-time-for-overtime.

       29.     The hours Sullivan and the Straight Time Workers (defined above) work are

reflected in HKA’s records.



                                                3
      7:20-cv-01891-TMC          Date Filed 05/18/20       Entry Number 1        Page 4 of 7




       30.     Rather than receiving time and half as required by the FLSA, Sullivan only received

“straight time” pay for overtime hours worked.

       31.     HKA’s “straight time for overtime” payment scheme violates the FLSA.

       32.     HKA was and is aware of the overtime requirements of the FLSA.

       33.     HKA nonetheless fails to pay certain employees, such as Sullivan, overtime.

       34.     HKA did not guarantee Sullivan and Straight Time Workers a salary.

       35.     HKA’s failure to pay overtime to these workers was, and is, a willful violation of

the FLSA.

                            FLSA COLLECTIVE ACTION ALLEGATIONS

       36.     HKA’s illegal “straight time for overtime” policy extends beyond Sullivan.

       37.     It is the “straight time for overtime” payment plan that is the “policy that is alleged

to violate the FLSA” in this FLSA collective action. Bursell v. Tommy’s Seafood Steakhouse, No.

CIV.A. H-06-0386, 2006 WL 3227334, at *3 (S.D. Tex. Nov. 3, 2006); Wellman v. Grand Isle

Shipyard, Inc., No. CIV.A. 14-831, 2014 WL 5810529, at *5 (E.D. La. Nov. 7, 2014) (certifying

“straight time for overtime” claim for collective treatment).

       38.     HKA pays dozens of workers using the same unlawful scheme.

       39.     Any differences in job duties do not detract from the fact that these workers were

entitled to overtime pay.

       40.     The workers impacted by HKA’s “straight time for overtime” scheme should be

notified of this action and given the chance to join pursuant to 29 U.S.C. § 216(b).

                                COLLECTIVE CAUSES OF ACTION

       41.     Sullivan incorporates all previous paragraphs and alleges that the illegal pay

practices HKA imposed on Sullivan were likewise imposed on the Straight Time Workers.



                                                 4
       7:20-cv-01891-TMC          Date Filed 05/18/20     Entry Number 1        Page 5 of 7




       42.     Numerous individuals were victimized by this pattern, practice, and policy which

is in willful violation of the FLSA.

       43.     Numerous other individuals, like Sullivan, indicated they were paid in the same

manner and were not properly compensated for all hours worked as required by the FLSA.

       44.     Based on his experiences and tenure with HKA, Sullivan is aware that HKA’s

illegal practices were imposed on the Straight Time Workers.

       45.     The Straight Time Workers were all paid straight time for overtime and not afforded

the overtime compensation when they worked in excess of forty (40) hours per week.

       46.     HKA’s failure to pay wages and overtime compensation at the rates required by the

FLSA results from generally applicable, systematic policies, and practices which are not dependent

on the personal circumstances of the Straight Time Workers.

       47.     The specific job titles or precise job locations of the various Straight Time Workers

do not prevent collective treatment.

       48.     A collective action, such as the instant one, is superior to other available means for

fair and efficient adjudication of the lawsuit.

       49.     Although the issue of damages may be somewhat individual in character, there is

no detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                           JURY DEMAND

       50.     Sullivan demands a trial by jury

                                              PRAYER

       51.     Sullivan prays for relief as follows:




                                                  5
      7:20-cv-01891-TMC         Date Filed 05/18/20     Entry Number 1        Page 6 of 7




             a.       An Order designating the Straight Time Workers as a collective action and

                      permitting the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all

                      Straight Time Workers with instructions to permit them to assert timely

                      FLSA claims in this action by filing individual Consents to Sue pursuant to

                      29 U.S.C. § 216(b);

             b.       For an Order pursuant to Section 16(b) of the FLSA finding HKA liable for

                      unpaid back wages due to Sullivan and the Straight Time Workers for

                      liquidated damages equal in amount to their unpaid compensation;

             c.       For an Order awarding attorneys’ fees, costs and pre- and post-judgment

                      interest; and

             d.       For an Order granting such other and further relief as may be necessary and

                      appropriate.



Dated: May 18, 2020                                 Respectfully submitted,


                                                    RICHARDSON, PATRICK,
                                                    WESTBROOK & BRICKMAN, LLC

                                                    /s/ T Christopher Tuck._________
                                                    T. Christopher Tuck, ID No.: 9135
                                                    E-mail: ctuck@rpwb.com
                                                    T.A.C. Hargrove, II, ID No.: 12487
                                                    E-mail: thargrove@rpwb.com
                                                    1037 Chuck Dawley Blvd.
                                                    Building A
                                                    Mt. Pleasant, SC 29464
                                                    843-727-6500 – Telephone
                                                    843-216-6509 – Facsimile




                                               6
7:20-cv-01891-TMC   Date Filed 05/18/20   Entry Number 1    Page 7 of 7




                                     PENDING ADMISSION PRO HAC VICE

                                     Michael A. Josephson
                                     Texas Bar No. 24014780
                                     Andrew W. Dunlap
                                     Texas Bar No. 24078444
                                     Carl A. Fitz
                                     Texas Bar No. 24105863
                                     JOSEPHSON DUNLAP LLP
                                     11 Greenway Plaza, Suite 3050
                                     Houston, Texas 77046
                                     713-352-1100 – Telephone
                                     713-352-3300 – Facsimile
                                     mjosephson@mybackwages.com
                                     adunlap@mybackwages.com
                                     cfitz@mybackwages.com

                                     AND

                                     Richard J. (Rex) Burch
                                     Texas Bar No. 24001807
                                     BRUCKNER BURCH PLLC
                                     8 Greenway Plaza, Suite 1500
                                     Houston, Texas 77046
                                     713-877-8788 – Telephone
                                     713-877-8065 – Facsimile
                                     rburch@brucknerburch.com

                                     ATTORNEYS FOR PLAINTIFF




                                 7
